Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 07/31/2019.
Claims 1-5 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsujino et al. (US Pub. 2012/0010879 A1).
Regarding Claims 1 and 5, Tsujino teaches an audio encoding device that encodes an input audio signal and outputs an encoded sequence (see Fig.5 and paragraph [0134]), comprising:
an encoding unit configured to encode the audio signal and obtain an encoded sequence containing the audio signal (see Fig.5 (1c) and paragraph [0134]);
a temporal envelope information obtaining unit configured to obtain information concerning a temporal envelope of the audio signal (see Fig.5 (1a) and paragraph [0134]);
and a multiplexing unit configured to multiplex the encoded sequence obtained by the encoding unit and the information concerning the temporal envelope obtained by the temporal envelope information obtaining unit (see Fig.5 (1g1) and paragraph [0134]),

Regarding Claim 2, Tsujino further teaches wherein the information concerning the temporal envelope is generated based on a prediction gain calculated by the linear prediction analysis (see paragraph [0134]).
Regarding Claim 3, Tsujino further teaches wherein when calculating the prediction gain, the linear prediction analysis is performed on the transform coefficient of a part of a frequency band of the input audio signal (see paragraph [0134]).
Regarding Claim 4, Tsujino further teaches wherein the information concerning the temporal envelope is generated based on a plurality of prediction gains obtained by dividing the input audio signal into a plurality of frequency band segments and performing the linear prediction analysis of the transform coefficient for each frequency band segment (see paragraphs [0120-0123] and paragraph [0206]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672